                        IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF PENNSYLVANIA
                                PITTSBURGH DIVISION

CAROL KNOX                                                                             PLAINTIFF

VS.                                    2:15-CV-01434-BRW

PPG INDUSTRIES, INC.                                                                 DEFENDANT

                                              ORDER

       It may be, under the 3rd Circuit case, that Defendant will not be entitled to attorneys’ fees

and costs, assuming the jury awards some damages to Plaintiff, which would seem to defeat any

argument that her claim was frivolous.

       On the other hand, I do not see that Defendant’s offer of judgment is harassment.

       It seems to me that Plaintiff should concentrate on whether Defendant’s offer is

reasonable. If Plaintiff recovers less than the offer, then Plaintiff is obviously subject to having

fees or cost denied or cut. I emphasize that I am saying “subject to”; that is, it is something I

will consider. I am not deciding that issue until it comes to pass, if it does.

       IT IS SO ORDERED this 11th day of August, 2019.


                                                       Billy Roy Wilson
                                                       UNITED STATES DISTRICT JUDGE




                                                  1
Bruce C. Fox                                              Obermayer Rebmann Maxwell & Hippel LLP
Direct Dial: (412) 288-2462                                                                BNY Mellon Center
bruce.fox@obermayer.com                                                          500 Grant Street | Suite 5240
                                                                                   Pittsburgh, PA 15219-2502
www.obermayer.com
                                                                                              P: 412.566.1500
                                                                                              F: 412.281.1530


                                            August 9, 2019

VIA E-MAIL: matt_morgan@ared.uscourts.gov

Hon. Bill R. Wilson
Richard Sheppard Arnold Courthouse
600 West Capitol Ave, Rm. A403
Little Rock, AR 72201

          RE:       Knox v. PPG Industries, Inc.
                    Case No. 2:15-cv-1434 (W.D. Pa.)

Dear Judge Wilson:

         In advance of the trial next week, I believe the Court should be aware of a serious
litigation abuse committed by PPG Industries, Inc. in this case. On June 24, 2019, PPG served
Plaintiff’s counsel with a Rule 68 Offer of Judgment (see attached). As part of this offer of
judgment, PPG threatened Ms. Knox as follows:

          If Plaintiff fails to obtain a more favorable judgment against Defendant, please
          take notice that pursuant to Rule 68(d), Defendant will ask the Court to deny
          Plaintiff any post-offer costs, including attorneys’ fees, and for an award of
          Defendant’s post-offer costs, including but not limited to, its attorneys’ fees, a
          sum to cover costs of the services of experts in preparation for trial, costs incurred
          during trial, and such other costs and fees as the Court deems proper, in addition
          to any other rights and remedies available under the law.

(Redacted Offer of Judgment at 2, emphasis added.)

        This threat to assess an award of PPG’s attorneys’ fees against Ms. Knox constitutes a
gross misstatement of the law, because the Third Circuit has specifically held that “a defendant
in a Title VII civil rights suit can never recover its attorneys’ fees under Rule 68,” in a blatant
effort to intimidate Ms. Knox. Tai Van Le v. Univ. of Pa., 321 F.3d 403, 411 (3d Cir. 2003).
Predictably, this improper threat has caused my client severe distress when faced with the
prospect of being forced to pay PPG’s legal fees even if she were successful at the upcoming
trial. Defendant’s intimidation tactics are unconscionable, and the Court should exercise its
inherent power to sanction this inexcusable action. See Chambers v. Nasco, Inc., 501 U.S. 32, 43




4827-9721-6927
Hon. Bill R. Wilson
August 9, 2019
Page 2

(1991)(The Court’s inherent power to issue sanctions “extends to a full range of litigation
abuses.”)

        We look forward to discussing this matter with the Court in further detail during the
pretrial conference on Monday.


                                                  Regards,




                                                  Bruce C. Fox

Attachment

cc:      Theodore A. Schroeder (via email)
         Allison R. Brown (via email)




4827-9721-6927
                 Re: Knox v. PPG-Letter to Judge Wilson
                 Fox, Bruce to: matt_morgan@ared.uscourts.gov                                  08/10/2019 03:11 PM
                     'Brian Walters', "Chen, Qiwei"     , "Brown, Allison R.
                 Cc:
                     (ARbrown@littler.com)"             , "'Schroeder, Ted'"

From:            "Fox, Bruce" <bruce.fox@obermayer.com>
To:              "matt_morgan@ared.uscourts.gov" <matt_morgan@ared.uscourts.gov>
Cc:              'Brian Walters' <bdw@deltalawgrp.com>, "Chen, Qiwei" <qiwei.chen@obermayer.com>,
                 "Brown, Allison R. (ARbrown@littler.com)" <ARbrown@littler.com>, "'Schroeder, Ted'"
                 <TSchroeder@littler.com>


Judge Wilson--
Respectfully, in my letter I cited binding Third Circuit authority demonstrating Defendant has no
legal basis to misuse Rule 68 to intimidate Ms. Knox in advance of trial with a threat of
imposing Defendant's legal fees on her if she does not accede to their offer. And, I am aware of
no contrary authority in this Circuit suggesting otherwise. I therefore request that Plaintiff be
permitted to brief the issue.
Thank you,
Bruce C. Fox
Sent via the Samsung Galaxy Note8, an AT&T 5G Evolution capable smartphone
-------- Original message --------
From: matt_morgan@ared.uscourts.gov
Date: 8/10/19 12:10 PM (GMT-05:00)
To: "Fox, Bruce" <bruce.fox@obermayer.com>
Cc: "'matt_morgan@ared.uscourts.gov'" <matt_morgan@ared.uscourts.gov>, 'Brian Walters'
<bdw@deltalawgrp.com>, "Chen, Qiwei" <qiwei.chen@obermayer.com>, "Brown, Allison R.
(ARbrown@littler.com)" <ARbrown@littler.com>, "'Schroeder, Ted'"
<TSchroeder@littler.com>
Subject: Re: Knox v. PPG-Letter to Judge Wilson
Dear Counsel:

As far as I know, Defendant is within its right to take this step.

Also, far in advance of Monday’s hearing, you all should work out, to the extent possible, any objections to
designations submitted yesterday.

Cordially,

B.R. Wilson


-----"Fox, Bruce" <bruce.fox@obermayer.com> wrote: -----

=======================
To: "'matt_morgan@ared.uscourts.gov'" <matt_morgan@ared.uscourts.gov>
From: "Fox, Bruce" <bruce.fox@obermayer.com>
Date: 08/10/2019 09:16AM
Cc: 'Brian Walters' <bdw@deltalawgrp.com>, "Chen, Qiwei" <qiwei.chen@obermayer.com>, "Brown, Allison R.
(ARbrown@littler.com)" <ARbrown@littler.com>, "'Schroeder, Ted'" <TSchroeder@littler.com>
 Subject: Knox v. PPG-Letter to Judge Wilson
 =======================
  Mr. Morgan,

Please see the attached correspondence.



[cid:image001.jpg@01D48CB1.049AC960]
[cid:image002.jpg@01D48CB1.049AC960]<https://twitter.com/ObermayerLaw> [
cid:image003.jpg@01D48CB1.049AC960] <https://www.linkedin.com/company/obermayer?trk=tyah>           [
cid:image004.jpg@01D48CB1.049AC960] <https://www.facebook.com/ObermayerLawFirm/?ref=hl>

Bruce C. Fox

Obermayer Rebmann Maxwell & Hippel LLP
BNY Mellon Center
500 Grant Street | Suite 5240
Pittsburgh, PA 15219-2502
412.288.2462 tel | 412.281.1530 fax
bruce.fox@obermayer.com<mailto:bruce.fox@obermayer.com> |
https://protect-us.mimecast.com/s/p7MWCVO0MBtlpVRrTJ3i6r<https://protect-us.mimecast.com/s/jR84CW6jNDt
jn1W7Hmx5k3>


[attachment(s) 2019-08-09 Ltr. to Judge Wilson (Knox v. PPG) 2 4827-9721-6927.pdf,Redacted PPG_s Offer of
Judgment (Knox v. PPG).PDF removed by Matt Morgan/ARED/08/USCOURTS]
